DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (Claims 1-7) in the reply filed on 04/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, in line 1, recites, “wherein upon receiving the user input the processor”, which should be: --wherein upon receiving the user input, the processor--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein the shift position is one of a park position or a neutral position”, but it is unclear if the shift position of Claim 5 refers to the received shift position of Claim 1, lines 11-12, or the changed shift position of Claim 1, lines 12-13. Plainly, it is unclear if Claim 5 is stating that the controller receives information that the shift position is one of park or neutral, or if the limitation is stating that the electric parking actuator changes the shift position to one of park or neutral.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites, “wherein when the shift position is the park position, wheels of the vehicle are in a rotation incapable state and when the shift position is in the neutral position, the wheels of the vehicle are in a rotation capable state”, which is not further limiting insomuch as Applicant has reiterated the common and ordinary meanings of both “park” and “neutral”. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0079302), in view of Morell et al. (US 4,892,014).
Regarding claim 1, Tsai discloses a shift device for coupling with a vehicle including a transmission, comprising: a housing (body, para. 3); a battery (power source, para. 21) in the housing; a display interface (310) in the housing for facilitating input and output to the shift device (paras. 29, 32); a shift device connector (wired via electrical contacts, para. 21) on an end of the housing for electrically coupling the shift device to the vehicle; and a controller (the circuitry disclosed in para. 21 is considered to include a processor by the description of paras. 41-43 and the functionality described by paras. 35-40) disposed in the housing and operatively connected to the battery, the display interface, and the shift device connector, wherein upon insertion of a first connector of the vehicle into the shift device connector (pebble is docked, paras. 29-40; for example, para. 35: “method 500 begins at block 505 when docking of a pebble in a designated area is detected by a control module. The pebble may be detected … via electrical contacts on the pebble.”), the controller receives a shift position of the transmission (by paras. 22, 29-40 and figs. 4, shift position is received and displayed on pebble; for example, para. 37: “following ignition of the vehicle, the current gear of the vehicle may be displayed. For example, park may be displayed. The current gear may be displayed on the pebble”) and controls to change the shift position of the transmission (by paras. 5, 29-40, user interacts with pebble to select gears; for instance, para. 38: “gears may be selected by rotating the pebble or some other type of interaction with the pebble”).  
Tsai is silent regarding an electric parking actuator. 
Morell teaches an electric parking actuator (26). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the electric parking actuator as taught by Morell in the system of Tsai, in order to provide a means for electronic control of the transmission. 
The following claims are mapped to the disclosure of Tsai unless explicitly noted. 
Regarding claim 2, the combination of Tsai and Morell suggests the shift device of claim 1, wherein upon receiving the shift position of the vehicle, the processor controls the display interface to output the shift position to a display on the housing (paras. 29-40; for instance, para. 37).  
Regarding claim 3, the combination of Tsai and Morell suggests the shift device of claim 2, wherein the display interface (310) is configured to receive a user input (touch screen, para. 29), and upon receiving the user input, the processor supplies an electric current via the shift device connector thereby providing power to the electric parking actuator (Morell: 26).  
Regarding claim 4, the combination of Tsai and Morell suggests the shift device of claim 3, wherein upon receiving the user input the processor transmits a control signal via the shift device connector to the electric parking actuator (Morell: 26) to change the shift position of the transmission to a park position (para. 39) or a neutral position.  
Regarding claim 5, the combination of Tsai and Morell suggests the shift device of claim 1, wherein the shift position is one of a park position (para. 37 or 39) or a neutral position.  
Regarding claim 6, the combination of Tsai and Sung suggests the shift device of claim 5, wherein the processor controls the electric parking actuator to change the shift position of the transmission to the neutral position when the shift position is the park position (the combination meets the claimed limitation insomuch as user selection is capable of operating the transmission to shift from neutral to park), and the processor controls the electric parking actuator to change the shift position of the transmission to the park position when the shift position is the neutral position (the combination meets the claimed limitation insomuch as user selection is capable of operating the transmission to shift from park to neutral).  
Regarding claim 7, the combination of Tsai and Morell suggests the shift device of claim 5, wherein when the shift position is the park position, wheels of the vehicle are in a rotation incapable state (i.e., “park”) and when the shift position is in the neutral position, the wheels of the vehicle are in a rotation capable state (i.e., “neutral”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung et al. (US 2021/0039496) shows a processor (260) disposed in the housing (fig. 9a) and operatively connected (para. 82) to the battery (271). 
Ho et al. (US 2013/0289829) shows a terminal 10 docked into groove 213. 
Ho et al. (US 2013/0261845) shows a vehicle remote control key 100 with a main body 10, button 21, display module 50 that displays information on display panel 11, and touch screen 15. 
Ehrmaier et al. (US 6,802,574)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658